Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

EXAMINER’S AMENDMENT
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.
Authorization for this examiner’s amendment was given in an interview with Shoko Leek (attorney) on 03/21/2022.
The application has been amended as follows: 

1. (Currently Amended) A first wireless station that belongs to a communication cell, the first wireless station comprising: 
a receiver which, in operation, receives a trigger frame transmitted from an access point that belongs to an interference cell, the trigger frame soliciting uplink response signals from a plurality of terminal stations belonging to the interference cell and including a target RSSI (received signal strength indicator) 
a controller which, in operation, determines, based on a class of the first wireless station indicating RSSI measurement precision, a parameter for an allowable interference level, and a reception power value of the trigger frame received at the first wireless station, whether the first wireless station is allowed to transmit a signal to a second wireless station that belongs to the communication cell, wherein the 
a transmitter which, in operation, transmits the signal while the plurality of terminal stations transmit the uplink response signals by MU (Multi User) multiplexing.

8. (Currently Amended) A communication method for a first wireless station that belongs to a communication cell, the method comprising: 
receiving, at the first wireless station, a trigger frame transmitted from an access point that belongs to an interference cell, the trigger frame soliciting uplink response signals from a plurality of terminal stations belonging to the interference cell and including a target RSSI (received signal strength indicator) 
determining, at the first wireless station, based on a class of the first wireless station indicating RSSI measurement precision, a
transmitting the signal while the plurality of terminal stations transmit the uplink response signals by MU (Multi User) multiplexing.

15. (Currently Amended) A communication method for a wireless network, the method comprising: 
transmitting, by an access point that belongs to a interference cell, a trigger frame soliciting uplink response signals from a plurality of terminal stations that belong to the interference cell wherein the trigger frame includes a target RSSI (received signal strength indicator) that is a target reception power value of the uplink response signals at the access point; 

transmitting, by the plurality of terminal stations, the uplink response signals based on the RSSI by MU (Multi User) multiplexing; 
receiving, by a first wireless station that belongs to a communication cell, the trigger frame transmitted from the access point; 
determining, by the first wireless station, whether the first wireless station is allowed to transmit a signal to a second wireless station that belongs to the communication cell; and 
transmitting, by the first wireless station, the signal while the plurality of terminal stations transmit the uplink response signals by MU multiplexing; 
wherein, 
whether the first wireless station is allowed to transmit the signal to the second wireless station is determined based on a class of the first wireless station indicating RSSI measurement precision, a parameter for an allowable interference level, and a reception power value of the trigger frame received at the first wireless station; and 
the 



Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MAHBUBUL BAR CHOWDHURY whose telephone number is (571)272-0232.  The examiner can normally be reached on Monday-Thursday 9AM-5PM EST; Friday variable.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Hassan Kizou can be reached on (571) 272-3088.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private 




/M.B.C./Examiner, Art Unit 2472   


/HASSAN KIZOU/Supervisory Patent Examiner, Art Unit 2472